

	

		II

		109th CONGRESS

		1st Session

		S. 1607

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Lautenberg (for

			 himself and Mr. Corzine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend section 10501 of title 49, United

		  States Code, to exclude solid waste disposal from the jurisdiction of the

		  Surface Transportation Board.

	

	

		1.Short titleThis Act may be cited as the

			 Solid Waste Environmental Regulation

			 Clarification Affecting Railroads Act of 2005.

		2.Amendments to exclude

			 solid waste disposal from the jurisdiction of the BoardSection 10501 of title 49, United States

			 Code, is amended—

			(1)in subsection (b)(2), by inserting

			 except solid waste management facilities (as defined in section 1004 of

			 the Solid Waste Disposal Act (42 U.S.C. 6903)), after

			 facilities,; and

			(2)in subsection (c)(2)—

				(A)by striking over mass and

			 inserting the

			 following:

					

						over—(A)mass

						;

				and

				(B)by striking the period at the end and

			 inserting the following:

					

						;

			 or(B)the processing or sorting of solid

				waste.

						.

				

